Exhibit 10.1

 

AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT, dated as of December 7, 2012
(this “Amendment”), among NEW ENTERPRISE STONE & LIME CO., INC. (the “Borrower”)
and the Lenders signatories hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders from time to time parties thereto (the
“Lenders”) and Manufacturers and Traders Trust Company, individually, as the
Issuing Bank, a Lender, as the Swing Lender and as the Agent, are parties to the
Credit Agreement, dated as of March 15, 2012 (as amended by that certain
Amendment No. 1 and Waiver to Credit Agreement dated September 7, 2012, the
“Existing Credit Agreement”); terms not otherwise defined herein are used as
defined in the Existing Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders modify the requirement to
deliver the financial statements due on January 14, 2013 to allow them to be
delivered on March 15, 2013 and the Lenders are willing, subject to the terms
and conditions set forth herein, to modify the requirement under the Credit
Agreement, as more specifically set forth herein (the Existing Credit Agreement,
as amended by this Amendment, and as the same may be amended, restated, modified
or supplemented from time to time being referred to as the “Credit Agreement”);
and

 

WHEREAS, the Borrower has notified the Agent that it will be unable to deliver
its financial statements for the fiscal year ended February 29, 2012 in a timely
way.

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows.

 

ARTICLE 1.  AMENDMENTS.  Upon satisfaction of the conditions set forth in
Article 3 below, effective as of the date hereof, the Existing Credit Agreement
shall be amended in the manner set forth below.

 

(a)                                 Subsection 6.1.2.  Subsection 6.1.2
(Delivery of Quarterly Financial Statements) of the Existing Credit Agreement is
hereby amended to insert the following language immediately after the phrase
“(or such later date as the Agent may agree)” therein:  “and for the fiscal
quarter ended November 30, 2012 on or before March 15, 2013 (or such later date
as the Agent may agree)”.

 

--------------------------------------------------------------------------------


 

ARTICLE 2.  REPRESENTATIONS AND WARRANTIES.  In order to induce the Lenders, the
Issuing Bank, the Swing Lender and the Agent to agree to amend the Existing
Credit Agreement in the manner set forth herein, the Borrower makes the
following representations and warranties, which shall survive the execution and
delivery of this Amendment:

 

(a)                                 As of the date hereof, after giving effect
to the amendments and waivers herein, no Default or Event of Default has
occurred and is continuing;

 

(b)                                 Each of the representations and warranties
of the Borrower and the other Loan Parties made herein and in the other Loan
Documents is true and correct in all respects (or in all material respects if
any such representation or warranty is not by its terms already qualified as to
materiality) after giving effect to the amendments and waivers contemplated
hereby as though each such representation and warranty were made at and as of
the date hereof unless relating solely to an earlier date, in which case such
representation and warranty shall be true and correct in all respects as of such
earlier date (or in all material respects as of such earlier date if any such
representation or warranty is not by its terms qualified as to materiality);

 

(c)                                  No consent or approval of any third party,
including, without limitation, any governmental agency or authority, is
necessary with respect to any Loan Party in connection with the execution,
delivery and/or performance of this Amendment and/or the enforceability hereof. 
Upon execution by the parties set forth on the signature lines below, this
Amendment will constitute the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with the terms hereof; and

 

(d)                                 None of the Borrower or any Loan Party has
any existing claims or causes of action against the Agent, the Issuing Bank or
any of the Lenders in connection with the Loan Documents or the Secured
Obligations.

 

ARTICLE 3.  EFFECTIVENESS.  The amendments to the Existing Credit Agreement set
forth herein shall become effective, as of the date hereof, immediately upon the
last to occur of the following:

 

(a)                                 The Agent shall have received counterparts
of this Amendment duly executed and delivered on behalf of the Loan Parties and
the Majority Lenders.

 

(b)                                 The Agent shall have received payment by the
Borrower of all invoiced out-of-pocket fees, costs, expenses (including but not
limited to reasonable attorney fees) and other amounts required to be paid by
Borrower in connection with the execution and delivery of this Amendment or
otherwise under the Loan Documents.

 

(c)                                  The Agent shall have received such other
information as it shall reasonably request before clauses (a) and (b),
inclusive, above have been satisfied.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4.  MISCELLANEOUS.

 

4.1                               Counterparts.  This Amendment may be executed
in counterparts and by different parties hereto in separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original and all
of which, when taken together, shall constitute one and the same instrument.  A
photocopied, facsimile or pdf signature shall be deemed to be the functional
equivalent of a manually executed original for all purposes.

 

4.2                               Ratification.  Except as set forth in Articles
1 and 5, no amendment or modification is intended hereby.  The Existing Credit
Agreement, as amended and modified by this Amendment, and the other agreements,
documents and instruments delivered in connection with the Existing Credit
Agreement (and/or in connection with this Amendment) are, and shall continue to
be, in full force and effect, and each of the parties hereto hereby confirms,
approves and ratifies in all respects the Existing Credit Agreement, as amended
by this Amendment, and each of the other agreements, documents and instruments
delivered in connection with the Existing Credit Agreement (and/or in connection
with this Amendment).  Without limiting the generality of the foregoing, the
undersigned hereby confirm that, as of the date hereof, the pledges and the
security interest granted pursuant to such agreements continue to secure all of
the obligations under and in respect of (i) the Existing Credit Agreement as
amended hereby and (ii) the related agreements, documents and instruments and
acknowledges that it has no defenses or set offs to the amounts due under the
Loan Documents.

 

4.3                               Payment of Expenses.  Without limiting other
payment obligations of the Borrower set forth in the Credit Agreement, the
Borrower agrees to pay all reasonable costs and expenses incurred by Agent in
connection with the preparation, execution and delivery of this Amendment and
any other documents, agreements and/or instruments which may be delivered in
connection herewith, including, without limitation, the reasonable fees and
expenses of Agent’s counsel, Drinker Biddle & Reath LLP.

 

4.4                               Governing Law.  This Amendment shall be
construed in accordance with, and governed by, the internal laws of the
Commonwealth of Pennsylvania, without regard to the choice of law principles of
such state.

 

4.5                               References.  From and after the effective date
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereof”, “hereunder” or words of like import, and all references to the Credit
Agreement in any and all agreements, instruments, certificates and other
documents relating to the Credit Agreement, shall be deemed to mean the Credit
Agreement as modified and amended by this Amendment and as the same may be
further amended, modified or supplemented in accordance with the terms thereof.

 

ARTICLE 5.  WAIVER.  Effective upon the satisfaction of all conditions to the
effectiveness of this Amendment, Lenders agree to waive any Defaults or the
Events of Default pursuant to Subsection 6.1.3 (Delivery of Annual Financial
Statements) of the Existing Credit Agreement due to the failure of the Borrower
to deliver its audited financial statements on or prior to December 3, 2012
solely to the extent that (a) an extension of such delivery date has been
granted by the Administrative Agent on or prior to the date of this Amendment
and (b) such Defaults or Events of Default would not have existed had such
extension been in effect prior to

 

3

--------------------------------------------------------------------------------


 

December 3, 2012.  This waiver is limited to its express terms and shall not
imply any additional or future waivers (including waivers of any Defaults that
occur or continue after the date of this Amendment), similar or dissimilar nor
does this Amendment, this waiver or any extensions of time previously granted by
the Lenders imply that the Lenders would be willing to grant any future
extensions or waivers.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective, duly authorized officers as of the date first
above written.

 

 

 

NEW ENTERPRISE STONE & LIME CO., INC.

 

 

 

 

 

 

 

By

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

President, Chief Financial Officer and Secretary

 

[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as the Agent, the
Issuing Bank, the Swing Lender and a Lender

 

 

 

 

 

 

 

By

/s/ Robert Bilger

 

Name:

Robert Bilger

 

Title:

Vice President

 

[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]

 

--------------------------------------------------------------------------------

 